Emery, J.
This was a real action to recover part of a lot of land upon which a former school district (No. 8) in the defendant town had built its schoolhouse and which was afterward taken over by the town.' The case was heard by the court without a jury, each party having reserved the right of exceptions. At the hearing, the *239ease narrowed down to the issue whether the occupation of the lot by the school district was under a claim of title adverse to the record owner. The court found for the defendant and the plaintiff excepted.
Upon the exceptions the only question of law is whether there was any evidence that the school district’s occupation was adverse. If there was, the decision of the court must stand even if there was a large preponderance of evidence the other way.
There was evidence that the school district No. 8 in 1859 erected a sehoolhouse upon and built a stone wall around the lot and occupied the sehoolhouse and lot without any question or interference on the part of the record owner from that time down to 1886 when it was taken over by the town which has since held possession of it. There was also evidence that the record owner in afterward conveying adjoining land bounded it in part on “ the School House Lot Hist. No. 8.” All this was certainly some evidence that the School District was occupying the lot under a claim of title adverse to any one else, and that the record owner recognized its claim of title.
The plaintiff introduced evidence which he claims shows that the occupation was in fact- by permission and not adverse to the record owner. We are not required, however, to consider the force and effect of this evidence since that question was solely for the justice hearing the case, and his decision thereon is not subject to exception. The right of exception is limited to rulings upon questions of law. Kneland v. Webb, 68 Maine, 540. As stated above, the only question of law in this case was whether there was any evidence in support of the finding, We think there was.

Exceptions overruled.